Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Helvenston (US 7,074,959) in view of Qian et al. (European J. of Med. Chem. 137 (2017) 598-611), NASA Report (2009) and Byeongno Lee (Tetrahedron Letters 54 (2013) 1384-1388).
Determination of the scope and content of the prior art (MPEP §2141.01)
The reaction of hydrazine sulfate and 2-ketoglutaric acid (AKGA) to form 6-oxo-1,4,5,6-tetrahydropyridazine-3-carboxylic acid (PCA) has been known since 1945. Solid 2-ketoglutaric acid (AKGA) has been used in the reactions and various reaction conditions have been tested. See NASA Report, at least pages1 and 4-5. 
US 7,074,959, at FIG. 1 illustrates a schematic diagram depicting a reaction between solid AKGA and a solid complex of hydrazine. In each case, the solid compounds were ball milled at room temperature in a ratio of 2:1 (dicarbonyl-compound to hydrazine complex) and a near quantitative yield was obtained. The 6-oxo-1,4,5,6-tetrahydro-pyridazine-3-carbonic acid formed from the reaction of 2-ketoglutaric acid (AKGA) and the hydrazine complex. See column 5, lines 22-29. Also, in this reference, solid AKGA, or an aqueous solution of AKGA have been reacted with hydrazine monohydrate for the remediation (neutralization) of hydrazine.
Byeongno Lee taught a solvent-free reaction of solid hydrazine in the form of hydrazinium carboxylate with solid AKGA, at room temperature, to give, 6-oxo-1,4,5,6-tetrahydro-pyridazine-3-carbonic acid. See Table 3, entry 2. A long reaction time or high reaction temperature was necessary for the solid-state reactions to reach completion. This shows a simple methodology which is environmentally benign, due to the solvent-free conditions. See page 1386, 2nd-4th paragraphs. 
Qian taught the reaction of hydrazine sulfate and 2-ketoglutaric acid (AKGA) in water to obtain 6-oxo-1,4,5,6-tetrahydropyridazine-3-carboxylic acid. A well-stirred solution of 2-ketoglutaric acid (7.81 mmol) in hot water was added slowly, with stirring to a solution of sodium hydroxide and hydrazine sulfate (7.85 mmol) in hot water. The mixture was heated to a moderate boiling. 
The reaction has been performed with different parameters of concentration, temperature and time, to find the better values. In all prior art the mixtures have been blended and have been tested to verify the formation of the product 6-oxo-1,4,5,6-tetrahydropyridazine-3-carboxylic acid.
            Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
The order of ingredient addition claimed in the instant claims, wherein solid hydrazine sulfate and solid 2-ketoglutaric acid (AKGA) are combined first and later water solvent is added to the reaction mixture, was not found in the prior art. 
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
A person of ordinary skill in the art is a person who knows the relevant art at the time of the invention.  MPEP 2141.03.  Such a person will employ "inferences and creative steps."  KSR at 418, 82 USPQ2d at 1396. The Supreme Court has held that "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton."  KSR International Co. v. Teleflex INc. 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).  The starting materials, solvent and product were all known. The claimed reaction has been previously disclosed.  The prior art reaction has been known to work by reacting the solid AKGA with solid hydrazine (no solvent), by reacting solid AKGA with a solution of hydrazine or by reacting both reagents in a solution. See the cited prior art above and their references.  
It would have been obvious to the ordinary artisan to select any order for the addition of the reactants and solvent into a flask for this well-known reaction. In this case there are limited choices of reactant and solvent addition order and the ordinary chemist has the desire and possesses the skills to investigate what are the most beneficial sequences of reactant and solvent addition for the known reaction of the cited prior art. The motivation to find the best order/sequence of reactant and solvent addition arises from the general objective of improving a product or process and the normal desire of scientists or artisans to improve upon what is already generally known. In addition, in this particular case there are limited choices that have not been tried. Additionally, it is well established that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. (MPEP 2144.04) See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) In regards to that the reaction mixture created is a heterogenous mixture, this is the result of adding the two solid reagents followed by the solvent (water), and thus is inherent in the process.  The blending, mixing or stirring of the mixture would be performed for 1.5h or 3 h (following the teachings of at least Byeongno Lee) or for as long as the ordinary skilled artisan would have decided that conversion was achieved. 
In regards to claim 2, it would have been prima facie obvious for one of ordinary skill in the art to use the equivalent of at least 1.01 of hydrazine sulfate to 1 AKGA in the reaction. A person of ordinary skill would have been motivated to adjust the proportion of the reagents in the reaction in order to obtain an optimum or workable proportion. The prior art already taught a 1.04 to 1.0 proportion (at least Byeongno Lee at Table 3). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In regards to claim 3, the ordinary skilled chemist would have known that the amount of solvent (water) added into the reaction must be a reasonable amount to allow the reaction to be stirred or mixed. Claims 4 and 5 require a slight excess of AKGA and recite that the temperature of the heterogeneous mixture will drop and then increase during stirring. However, a slight excess of AKGA, such as 10%, has been suggested in the prior art to consume excess hydrazine for its full neutralization. See at least the US 7,074,959 reference. The drop in temperature and following increase during mixing is the result of the obvious addition order, and thus is inherent in the process. In regards to measuring the mixture using a chemetrics kit, the ordinary skill artisan would have been appraised of the chemical kits they could use to get the desired measurement in their reaction.
It would have been obvious to perform the reactions known in the prior art using the same or similar reagents known to be used in the same reactions and determining optimum reaction conditions, where the general conditions for the processes have been disclosed. The ordinary skilled artisan would have enjoyed a high expectation of success in view of the high level of skill in the art and the teachings in the prior art.  The selection of reaction conditions is more optimization by more modification of routine experimentation and within one skilled in the art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). This is what research chemists do, optimization of result-effective variables within prior art conditions and through routine experimentation (MPEP 2144.05 IIA and B). 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary

Conclusion
Claims 1-5 are rejected. Claims 6-8 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626